   
  

UNITED STA TES DISTRICT COURT oh iin ES
SOUTHERN DISTRICT OF 4 Hew Yoke |

oA ; +
Taquan Mexintns gp

{List the a namefs} of the plaintiff{s}/petitioner(s}.)

-against-

Application for the Court to
Un od Sholee Request Pro Bono Counsel
|
{List the a name(s} of the defendant(s)/respondent(s),}

ryt GEue
dg ANAS

: ‘orn
I ask the Court to request a pro bono attorney, to represent me in this action. In support of my, a te
application, 1 declare under penalty of perjury that the following information is true and corregt: G2 <
, BS of
i. Haye you previously filed a “Request to Proceed in Forma Pauperis” (an IFP applicationiS <2 -
Please check the appropriate box below: ww 2
: — ‘
, [ have previously filed an IFP application in this case, and it is a true and correct
' representation of my current financial status

   

' | have not previously filed an IFP application in this case and now attach an original IFP
application showing my financial status
|

| | have previously filed an IFP application in this case, but my financial status has
| changed. I have attached a new IFP application showing my current financial status

2, Ex plain why you need an attomey in this case, (Please note that requests for pro bono
equnsel are rarely granted at the early stages of a case and usually not before the Court has

issued a decision on the merits of the case.) If you asked for an attorney earlier in this case,
please also explain what has changed since you last asked for an attorney.

Epeed an adcorney indie coca lence 1 ant abeo!|
a _t be

~f le
P rhe. s(yocl | Vocy. inwiol
ue iS, United! Zhole

jes Canes sen ion G04) re
Mtkennpteact Miistled! We sever ty of We mayim numperclly

and becoue, UST. BigGarBy | 2 contimucus lookdonn most days
apt yOOM, TreeSove, vehi lone’ never Woe a veaconoble.

unity 40 aodes6 the lan |i ‘DYAK),AND Qa aspiskance Mvougn
Rev. fe a Competent son Rove lanvyex,

L
i

   
 

 
Memorandum Endorsement Mcintosh v US. 19-cv-11966 [16-cr-212] (LAK)

The request for the Court to request pro bono counsel is denied without prejudice
to renewal (1) after the government responds to the Section 2255 motion, and (2) movant files a
complete and satisfactory application for leave to proceed in forma pauperis.

SO ORDERED.

Dated: March 25, 2020

A

Lewis A\Kapl
United States District Judge

 
